MULTIPLE CLASS PLAN on behalf of FRANKLIN NEW YORK TAX-FREE INCOME FUND This Multiple Class Plan (the “Plan”) has been adopted unanimously by the Board members of FRANKLIN NEW YORK TAX-FREE INCOME FUND, INC. (the “Fund”). The Board has determined that the Plan, including the expense allocation methods among the classes, is in the best interests of each class of the Fund and the Fund as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares of the Fund, and supersedes any Plan previously adopted for the Fund. 1. The Fund shall offer four classes of shares, to be known as Class A Shares, Class B Shares, Class C Shares, and Advisor Class Shares. 2. Class A Shares shall carry a front-end sales charge ranging from 0% - 4.25%. Class B Shares, Class C Shares and the Advisor Class Shares shall not be subject to any front-end sales charges. 3. Class
